Citation Nr: 0612336	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  03-36 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for hair loss, 
including as due to undiagnosed illness.

2.  Entitlement to service connection for a sleep disorder, 
including as due to undiagnosed illness.

3.  Entitlement to service connection for irritability, 
including as due to undiagnosed illness.

4.  Entitlement to service connection for stomach pain, 
including as due to undiagnosed illness.

5.  Entitlement to service connection for eye pain, including 
as due to undiagnosed illness.

6.  Entitlement to service connection for chest pain, 
including as due to undiagnosed illness.

7.  Entitlement to service connection for generalized 
muscular weakness with aching and joint pain, including as 
due to undiagnosed illness.

8.  Entitlement to service connection for fatigue, including 
as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The appellant is a veteran whose active duty service included 
from November 1976 to November 1979 (with the Army) and 
January 1991 to May 1991 (with the Air Force).  This case is 
before the Board of Veterans' Appeals (Board) on appeal from 
a February 2001 rating decision of the Newark, New Jersey, 
Regional Office (RO).  A Travel Board hearing was held at the 
RO before the undersigned in March 2004.  This case was 
previously before the Board in October 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks service connection for each of the claimed 
disabilities on the basis that they are undiagnosed illnesses 
which resulted from his Persian Gulf Service.  To trigger 
application of the presumptive provisions for undiagnosed 
illness, it must be shown that he served in the Southwest 
Asia Theatre of Operations during the Persian Gulf War.

In October 2004 the Board remanded this case and instructed 
the RO to "ascertain conclusively whether or not the veteran 
served in the Southwest Asia Theatre of Operations during the 
Persian Gulf War."  The Board notes that while the RO did 
contact the NPRC, a review of the NPRC's November 2004 
response indicates that no new information was obtained.

Due to the circumstances of this case, the Board finds that 
further development is necessary.  In particular, an inquiry 
to the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR) ) to obtain a command chronology that 
might shed more information concerning the veteran's unit (72 
AES) during the time period in question is indicated.

The veteran appeared to testify that he was in Saudi Arabia 
for months (See transcript, p. 4), and indicated that he had 
photographs from that location.  Due to the nature of this 
claim, evidence such as letters and photos of a claimant from 
the countries and areas of question (Saudi Arabia, e.g.) 
could prove beneficial to the claim.  Further, the veteran is 
advised that a statement from a service comrade confirming 
the questioned service discussed in this claim could also 
prove helpful to his claim.

Accordingly, the case is REMANDED for the following action:
1.  The RO should provide the veteran 
notice regarding ratings for the 
disabilities at issue/effective dates of 
awards in accordance with the guidance 
provided by the U.S. Court of Appeals for 
Veterans Claims in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 & 02-1506 (Vet. 
App. Mar. 3, 2006).

2.  The RO should specifically inform the 
veteran that he should submit any pictures 
or letters that might show his presence in 
the Southwest Asia Theatre of Operations 
during the Persian Gulf War.  The veteran 
should also be informed that he can submit 
statements from service comrades who 
served with the veteran at the places in 
question.

3.  Thereafter, the RO should contact 
USASCRUR, 7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150-3097, and 
furnish them copies of specific 
information about the organization (72 
AES) in which he served with during the 
time period in question, and request them 
to provide a command chronology that might 
shed light on the veteran's disputed 
service.  All documents and responses from 
USASCRUR should be associated with the 
claims folder.

4.  The RO should then readjudicate these 
claims.  If any remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  The case should 
then be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


